Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-1926

               CHESTER J. CHALUPOWSKI, JR. ET AL.,

                      Plaintiffs, Appellants,

                                     v.

          JOHN C. STEVENS, III, INDIVIDUALLY AND IN HIS
        OFFICIAL CAPACITY AS THE CHIEF JUSTICE OF PROBATE
                AND FAMILY COURT OF ESSEX COUNTY,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                                  Before

                        Boudin, Chief Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Chester J. Chalupowski, Jr. and Malgorzata B. Chalupowski on
brief pro se.
      David Hadas, Assistant Attorney General and Thomas F.
Reilly, Attorney General on brief for appellee.


                          December 13, 2005
          Per   Curiam.     The   pro   se   appellants,    Chester   and

Malgorzata Chalupowski, appeal from a district court decision

dismissing their 42 U.S.C. § 1983 suit against a state court

judge.   After careful review of the record and the parties'

arguments, we affirm.

          We do not pass on the question whether the Rooker-

Feldman doctrine applies because neither party addresses a recent

important Supreme Court case, Exxon Mobil Corp. v. Saudi Basic

Industries Corp., 125 S. Ct. 1517, 1526 (2005).            In that case,

the Court limited application of the doctrine to situations where

the "losing party in state court filed suit in federal court

after the state proceedings ended."

          We affirm instead on the basis of judicial immunity,

concluding that appellants' specific contentions lack merit.

See, e.g., Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir.

1988) (per curiam) (finding that a state judge was immune even

though he had ruled on a contempt petition after an appeal from

a different ruling had been filed). Moreover, the district court

had no obligation to entertain the claim for declaratory relief.

See Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995) (stating

that district courts have "unique and substantial discretion" in

deciding whether to consider claims for declaratory relief).

                Affirmed.




                                  -2-